It clearly appears from the written contract between the defendant, and Ferebee and the other so-called tenants, that in fact they had no estates in the land or in the crop to be raised on it, and no interests except those arising out of the executory contract of the defendant to pay them one half of the crop, or of its value, as wages, subject to the deductions stated in the contract. They were not tenants but merely croppers. They had interests which they could and did assign to the plaintiff, but the value of those interests could be ascertained only after deducting the lawful charges of the defendant; and it seems that after this deduction nothing is left.
The contract between the so-called tenants and the defendant was not a mortgage or in the nature of one, and it required no registration. The title, possession and control of the land and crop continued by it in the defendant, although the other parties (Ferebee and others,) had by statute a lien for such wages as might become payable to them according to its terms, and these have been paid, so that nothing is due to the plaintiff.
PER CURIAM.                           Judgment below affirmed. *Page 260